The Disciplinary Review Board having filed with the Court its decision in DRB 17-369, concluding that Michael W. Song of Englewood Cliffs , who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 4.1(a) (false statement **495of material fact to a third party); RPC 5.4(c) (permitting a person who recommends, employs, or pays the lawyer to render legal services for another to direct or regulate the lawyer's professional judgment); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that Michael W. Song is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.